 IGLOO CORPORATIONIgloo Corporation and Teamsters Freight, Tank Line& Automobile Industry Employees Local Union988, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Help-ers of America. Case 23-CA-7482January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn April 8, 1980, Administrative Law JudgeGerald A. Wacknov issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed limited exceptions and a brief in supportthereof and a brief in support of the AdministrativeLaw Judge's Decision, and Respondent filed an an-swering brief in opposition to the exceptions filedby the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Igloo Corporation, Houston, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings2 The Administrative Law Judge recommended that Respondent be or-dered to cease and desist from violating the Act "in any other manner."However, the Board held in Hickmort Foods. Inc., 242 NLRB 1357(1979), that this broad cease-and-desist language is warranted only incases where "a respondent is shown to have a proclivity to violate theAct, or has engaged in such egregious or widespread misconduct as todemonstrate a general disregard for the employees' fundamental statutoryrights" Considering Respondent's unfair labor practices in light iof hi,standard, we conclude that a broad order is not appropriate in this caseAccordingly, we shall order Respondent to cease and desist from violat-ing the Act in "any like or related manner"254 NLRB No. 781. Insert "In any like or related manner" for "Inany other manner" in paragraph (c).2. Substitute the following for paragraph 2(a)and reletter present paragraph (b) as (c):"(a) Offer Cynthia Kuebler and Jesusa Aguilarimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and make them whole, with interest,for any loss of earnings they may have suffereddue to the discrimination practiced against them bypaying each of them a sum equal to what eachwould have earned, less any net interim earnings,plus interest, in the manner set forth in the sectionof this Decision entitled 'The Remedy.'"(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."3. Insert the following as paragraph 2(d):"(d) Notify the Regional Director for Region 23,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith."IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT solicit the presentation ofgrievances from employees in order to dis-courage them from designating TeamstersFreight, Tank Line & Automobile IndustryEmployees Local Union 988, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers ofAmerica, or any other labor organization, asyour bargaining representative.WE WILL NOT discharge employees becauseof their union activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Cynthia Kuebler and JesusaAguilar immediate and full reinstatement totheir former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or anyother rights or privileges previously enjoyed,and WE WILL make them whole, with interest,for any loss of pay they may have suffered asa result of the discrimination against them.IGLOO CORPORATIONDECISIONSTATEMENr OF THE CASEGERALD A. WACKNOV, Administrative Law Judge:Pursuant to notice a hearing with respect to this matterwas held before me in Houston, Texas, on October 30and 31 and November 5, 1979.' The charge was filed onApril 10 by Teamsters Freight, Tank Line & AutomobileIndustry Employees Local Union 988, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America (herein called theUnion). Thereafter, on July 19, a complaint was issuedalleging violations by Igloo Corporation (hereinaftercalled Respondent) of Section 8(a)(3) and (1) of the Na-tional Labor Relations Act, as amended (herein calledthe Act). The complaint was amended at the hearing toinclude additional 8(a)(1) allegations. Respondent deniesthe commission of any unfair labor practices.The parties were afforded a full opportunity to beheard, to call, to examine and cross-examine witnesses,and to introduce relevant evidence. Since the close ofthe hearing, briefs have been received from the GeneralCounsel and counsel for Respondent.Upon the entire record and based upon my observa-tion of the witnesses and consideration of the briefs sub-mitted, I make the following:I All dates or ime periods herein are within 1979, unless stated to beotherwise.FINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation with its princi-pal office and place of business located in Houston,Texas, where it is engaged in the manufacture and sale ofice chests and coolers. In the course and conduct of itsbusiness operations, Respondent has an annual grossvolume of business in excess of $500,000 and annuallypurchases goods and materials valued in excess of$50,000 directly from suppliers located outside the Stateof Texas. It is admitted, and I find, that Respondent isnow, and has been at all times material herein, an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are wheth-er Respondent discharged two individuals in violation ofSection 8(a)(3) of the Act, and made various statementsto employees violative of Section 8(a)(1) of the Act.B. The FactsGuadalupe Vasquez, pursuant to an assignment by theUnion, took a leave of absence from his prior employerin order to obtain employment by Respondent for thepurpose of organizing Respondent's employees. He washired by Respondent as a quality control inspector inearly February, and during his tenure with Respondentwas also paid by the Union.On March 23, the Union sent a telegram to Respon-dent advising it that Vasquez and another named em-ployee were engaging in lawful union organizational ac-tivity. On the same date the Union sent a letter to Re-spondent stating, inter alia, that many of Respondent'semployees had indicated an interest in union representa-tion, and that various employees and representatives ofthe Union were then engaged in union solicitation. Re-spondent replied by letter dated March 26 advising, interalia, that Vasquez had been discharged for threateninghis supervisor and providing false information on his em-ployment application.2Cynthia Kuebler began working for Respondent onSeptember 21, 1977, and Jesusa Aguilar became em-ployed on January 8, 1978. Thereafter, they becamequality control inspectors. According to the testimony ofQuality Control Supervisor Terry Gifford, both employ-ees were selected from a group of employees to performa specific quality control job, as they were deemed to beparticularly adept at the work. The ability of Kueblerand Aguilar to speak both Spanish and English was adistinct advantage, if not a necessity, as the nature of2 It is not contended that the discharge of Vasquez, discussed below,w'ls ,illltlV8 Ieof It h Act642 IGLOO CORPORATIONtheir work frequently involved inspecting machines andproducts, and it was necessary that these two inspectorscommunicate with employees throughout the large plant.Gifford testified that he was in the process of trainingthem to become lab assistants, and readily acknowledgedthat he was well satisfied with their work performance.Both Kuebler and Aguilar, after discussions with Vas-quez, signed union cards and became active on behalf ofthe Union. On March 22, during lunch, Kuebler askedGifford what he thought of the Union. Gifford repliedthat he had been in favor of a union at another company,but implied that his activity had caused his relationshipwith other employees to suffer. He added, "If you thinkof going into [the] union, just be careful of what you doand don't let anybody find out, because it can be a prettysticky deal." Kuebler replied that she believed a unionwould benefit the employees because of the way theywere treated by Respondent.Joseph Decker was quality control manager at timesmaterial herein, and was Gifford's immediate supervisor.Decker testified that, on or about March 21, he waswalking through the plant and observed that Aguilar andVasquez were engaged in a conversation at a time whenVasquez, who was also a quality control inspector, wassupposed to be performing a very important inspectionjob. Decker not only believed that the two employeeshad no work-related reason to be conversing, but thatAguilar should not even have been in that particular areaof the plant. Thereupon, Decker reported what he hadobserved to Supervisor Eloy Gonzales, the immediate su-pervisor of Vasquez. He instructed Gonzales to speak toVasquez about the matter, and told Gonzales to haveGifford speak to Aguilar about the matter, in accordancewith the practice that reprimands should come from theemployees' immediate supervisors. Thereafter, Gonzalesapparently reprimanded Vasquez. Similarly, Gifford rep-rimanded Aguilar, instructing her not to engage inspec-tors in conversation and thus prevent them from doingtheir work. Aguilar, according to Gifford, replied thatshe had merely stopped to say good morning to Vasquezand expressed her displeasure with Gifford's admonition.Decker testified that later that afternoon he received acall from Vasquez, who proceeded to criticize Deckerfor causing Gonzales to reprimand him, Vasquez, formisconduct, and for Decker's failure to directly confrontVasquez without an intermediary. Further, Vasquez saidhe would "take care of" Decker if he continued to treatVasquez or any other inspector in this manner. Deckerexplained that he was simply following procedure, andVasquez once again threatened to take care of him andasked whether Decker knew what he meant. Decker saidhe understood very well.The next morning, March 22, Decker advised Person-nel Manager Sylvia Harper-Ducharme, and ExecutiveVice President Tom Nickels of the aforementioned inci-dent, and recommended that Vasquez be discharged forthreatening him. On March 23, Decker and Harper-Du-charme discharged Vasquez for threatening two supervi-sors and falsifying his employment application.33 Harper-Ducharme testified that she had rceied a report hat an-other supervisor had been threatened by Vasquez on the enitg ofMarch 22. while Vasquez was handbilling outside the plant Moreoer,On the same date, March 23, at about 10 a.m., Kueblerand Aguilar were called to a meeting in Decker's office.Gifford, Decker, and Robert McDougall, quality controlsupervisor, who shared this authority with Gifford but,unlike Gifford, maintained an office in the main officearea rather than in the lab, were present on behalf ofmanagement. Decker stated that the Union was fortruckdrivers, and therefore was not particularly suited torepresent the employees of Respondent. He went on tostate that cards written in Spanish and distributed by theUnion were false or misleading to those employees whowere unable to read the English translation, and men-tioned that the leadership of the Union could not betrusted. Decker repeated several times that he did notwant to know if Kuebler and Aguilar were for or againstthe Union, stating that the decision was up to them, andat one point stated that they should be careful in makinga decision.Kuebler inquired why, in light of Decker's statementthat employees had the freedom to support the Union,Vasquez had been terminated.'Decker replied that Vas-quez had lied on his employment application, and wenton to describe the aforementioned incident involvingAguilar and Vasquez on March 21, stating that he hadbeen threatened by Vasquez as he was in the process oftelling Aguilar to leave the area.5Decker added that hehad a wife and new baby, and would not tolerate suchthreats.Later that afternoon Respondent held a group meetingattended by about 200 employees. Kuebler and Aguilarwere working in the warehouse area and listened to thespeech of Jennings Futch, president of Respondent.Futch spoke in English and the speech was translatedinto Spanish. During the course of the speech Futchstated, according to Kuebler and Aguilar, that the unioncards which the employees signed would not be confi-dential because the Union or someone would advise Re-spondent of the names of the card signers. On cross-ex-amination portions of Futch's speech were read to theemployees, and both agreed that Futch said, "Despitewhat the Teamster salesmen say, these cards will not bekept confidential, because they will be given to the Na-tional Labor Relations Board by the Union." At a laterpoint Futch said, apparently after cautioning employeesthat their signing of a card may also constitute authoriza-tion for a dues checkoff, "Please do not sign these cards.They may not be secret and they may not be confiden-tial. They are not innocent little pieces of paper becausethey may cost all of us a great deal of time and money."the employment application of Vasquez was found to containl upon Iii-vCstlgalion. false informatiorn Vasquez testified that he made no thrlalsto an supervisors and denies making a phone call to Decker on March21 Further. Vasquez testified that he was discharged at or abhlt 45a.m on March 23. and that the only reason given for the discharge .asthat lie falsified his application. no mention behcig nmade of an\ thr;eatlVasquez admits falsifying his applicalion regarding prior empli iment lidwages i order to gain emploN)mellt itth RespidetlltI' he record does not reflect h KCaebler had knos ii about the dls-charge f \V asqutc s which I find, occuArred ornk about 15 linule Prior ltothe metelnig Dccker acknowls edged that Ktiublcr m;ade hihs ilqtl ill the' Agiar denied that Dec kcr told her In lea cl the rea. hut "asa , nliqucstioned in dletail about Ihe March 21 ill cat643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKuebler and Aguilar also testified that Futch advisedthe employees that if they ever had a problem theycould bring it to him or Tom Nickels or any other repre-sentative of management. On cross-examination it wasbrought out and agreed that Futch stated:You do not need outside salesmen speaking ortrying to speak for you. We have always had anopen door policy here at our company, and if anyone of you wishes to discuss any problems youhave, you are completely free to talk to our peoplein personnel, your supervisor, your departmentmanager, your superintendent, or you can go toVince Grebic, our Vice-President of Operations, oryou can even come to my office.While Kuebler and Aguilar testified that they had neverheard of such a policy, Respondent's supervisors testifiedthat such a policy has always existed.Another meeting was scheduled for another largegroup of employees immediately thereafter, and asKuebler and Aguilar had work to perform in the areathey decided to remain. At this point Gifford orderedthem back to the lab. Kuebler asked why, and Giffordreplied, "Joe Decker's giving you girls funny looks."Later that afternoon, immediately after work, Kueblerwent outside the gate to talk with Vasquez, who wasagain handbilling. Supervisors Gifford and Gonzalesdrove through the gate and said good night to her as shewas conversing with Vasquez. Kuebler and Aguiler con-tinued to actively support the Union until their termina-tion on March 30.On the morning of March 30, Respondent received aletter from the Union, by registered mail, in an envelopebearing the Union's name:RE: In Plant Organizing CommitteeDear Sir:This letter is to advise you and your Companythat the named individuals, as employees of Igloo,have voluntarily agreed to become part of the "InPlant Organizing Committee." Each of these indi-viduals will be exercising their rights under the Na-tional Labor Relations Act.Each of them will be actively soliciting Unionsupport from their fellow workers during non pro-ductive periods, such as before work, after work,during lunch and break periods.Each of them, as well as other employees, will bewearing various items, such as Union buttons, jack-ets, T shirts, as a visual display of their intentionsand rights.I would request that you make knowledgeable toeach of your supervisory employees the NationalLabor Relations Act and its meanings and intents;and, instruct them to not harass or attempt to pre-vent any employee from lawfully exercising hisrights.If your Company takes any actions against theseor other employees for exercising their rights underthe National Labor Relations Act, I can assure youthat appropriate actions will be taken to protect theemployees and their rights.This letter then listed "The Present In-Plant OrganizingCommittee" consisting of 17 names, including that ofAguilar.Personnel Manager Harper-Ducharme testified that asa direct result of the threats made by Vasquez, coupledwith reports that employees were being intimidated byunion adherents, the following memo was posted on Re-spondent's bulletin boards6on the morning of March 30:30 MARCH 1979TO: ALI. EMPLOYEESFROM: TOM NICKELSSUBJECT: 'THREATS TO EMPLOYEESIT HAS BEEN CALLI.ED TO OUR ATFENTION THATSOME OF OUR EMPLOYEES WHO ARE UNION SUP-PORTERS ARE THREATENING OTHER EMPLOYEES INAN EFFORT TO FORCE THEM TO SIGN UNION CARDS.THESE THREATS ARE BOTH ILLEGAL AND IMMORALAND IGLOO CORPORATION WILL NOT TOLERATESUCH CONDUCT.ANY EMPLOYEE WHO THREATENS ANOTHER EM-PLOYEE WIll.. BE TERMINATED).On the morning of March 30, while Kuebler andAguilar were performing their duties in the lab, Aguilardescribed the aforementioned memo to Kuebler, whichAguilar had seen posted on the office bulletin board.Shortly thereafter at or about the time the employeescustomarily took their breaks, Kuebler mentioned thatshe was going to make some photocopies of a particularlaboratory analysis form, a routine and regular practice,and Aguilar said that she would accompany Kuebler tothe office to show her the memo. They proceeded to theoffice area, stopped at the bulletin board, and read thememo. Aguilar then detached the memo from the bulle-tin board, and the two employees walked to the nearbyphotocopy machine where Aguilar ran off two or threecopies of the memo, and Kuebler ran off the necessarycopies of the analysis form. The employees observed sev-eral individuals in the area. On their way out Aguilar re-posted the memo on the bulletin board, and gave a copyto Kuebler.That afternoon Quality Control Supervisor McDougallsummoned Aguilar to the office area and escorted herinto Harper-Ducharme's office. Decker was also present.-I he bulletin board in the office area was uncovered, while the bulle-tin boards located elsewhere were able to be locked he general purposeoffice bulletin board contains information about available jobs, announce-ments regarding promotions. other miscellaneous items, and notices re-garding the sale of merchandise by employees, which notices would hesubmitted by he employees to the personnel department for postilg TheonlN written rule regarding bulletin hoard use by employees is containedin Responldcnt's cmphloyee manual and soletimes is posted on the bulletinhoard itself. The rule entitled "Bulletin Hoards," which appears under asection of the manual entitiled "()n the Job Ielnefits," is as fllows:BIulletin oards are located in all of the Igloo buildings in Houstonfor the genleral inforlmatiln o eiployees All utices will be pstedon tile boards simultaneously tverything to he posted must he ap-prosed by the I'ersonnel Deparlment Anything which is postedwithout approval will be promptly removed.644 IGLOO CORPORATIONAguilar testified that Harper-Ducharme asked if she hadtaken down the aforementioned memo and had copied it.Aguilar said she had. Harper-Ducharme asked what shehad done with the copy and Aguilar replied that shethrew it in the trash container in the restroom. Harper-Ducharme then said that she was being terminated forstealing company property, and handed her a final pay-check.Kuebler was summoned to the office shortly there-after. The same individuals were present. Kuebler testi-fied that Harper-Ducharme advised her that she wasbeing terminated, and Kuebler asked why. Harper-Du-charme replied, "For stealing company property ....The notice that was on the bulletin board." Kuebler saidshe did not take anything, and didn't run off any copies.Harper-Ducharme said, "It doesn't matter. You werewith Suzy [Aguilar]." Kuebler asked what differencethat made, and Harper-Ducharme "stammered and stut-tered" and replied, "Well, I have my orders," and gaveher her paycheck. During the conversation Harper-Du-charme asked if Kuebler had a copy of the memo, andKuebler replied that she had discarded it.Upon exiting, Kuebler met Gifford who asked whereshe had been as she had been assigned certain work tocomplete. Kuebler explained that she and Aguilar hadbeen fired for stealing company property, namely, run-ning off copies of the memo. Gifford expressed supriseand said she must be joking. He added, "Now I told yougirls to be very careful with anything that has that five-letter word ...union." Shortly thereafter, Gifford re-ceived a phone call, and thereupon asked Kuebler andAguilar for their identification badges, and escorted themoutside the plant gate.Harper-Ducharme testified that Dee Roland, executivesecretary to Futch, observed the employees in the officearea and watched as one of the employees, then unidenti-fied, removed the memo from the bulletin board, madeseveral copies of it on the photocopy, machine, and "sev-eral seconds later" reposted the memo. Roland reportedthis to Nickels, in the absence of Futch, who was on va-cation, and expressed her "shock." Roland did not knowKuebler or Aguilar, but described their appearance, andHarper-Ducharme recommended to Nickels that the em-ployees be located and discharged. Shortly thereafterKuebler and Aguilar were identified as a result of Ro-land's description. 7Harper-Ducharme then summoned Aguilar to theoffice, and asked her for the copies she had made. Agui-lar replied that she did not have them, and had thrownthem away. Harper-Ducharme then advised Aguilar thatshe was being terminated for leaving her work station,coming into the office without permission, removing thememo from the bulletin board without permission, andphotocopying it without permission. Shortly thereafter,Harper-Ducharme had a similar discharge interview withKuebler. 8Roland's testimony corroborates that of Harper-Ducharme8 The testimony of McDougall and Decker regarding these two con-verslations is not entirely consistent with that of Htarper-Ducharme. andboth McDougall and Decker "sere unable to recollect with any specific-ity swhal Kutehler said in her defenseHarper-Ducharme further testified that after discharg-ing the employees she called Gifford and instructed himto obtain their identification badges and escort them outof the plant. She also instructed an assistant to search forand retrieve the discarded copies. Two copies werefound in the women's restroom. They had been foldedseveral times. One copy had been torn up into 26 piecesand was found in the wastebasket in the quality controllaboratory. 9When asked what particular rule Kuebler and Aguilarwere violating, Harper-Ducharme acknowledged thatRespondent was not concerned with the cost of the pho-tocopying paper, but rather that "What we are con-cerned with is the fact that we need to monitor what isgoing on and that those notices remain there for all theemployees to see, both plant and office employees."Nickels testified that the nature of the particular memoremoved from the bulletin board was not material to Re-spondent's decision to discharge the employees. Thus,Nickels acknowledged that if an employee removed anotice for the sale of an automobile from the bulletinboard, copied it for the purpose of contacting the party,and immediately replaced it, this too would be cause forautomatic discharge. However, if the employee copied itin longhand without removing it from the bulletin board,such conduct would be perfectly permissible. Apparent-ly, the act of removal is the offense.Both Harper-Ducharme and Nickels professed thatthey were unaware of the union activity of Kuebler andAguilar at the time of their termination. Moreover, Nick-els testified that the letter from the Union containingAguilar's name as a member of the organizing committeedid not come to his attention until at or about 2:30 or 3p.m. on March 30, subsequent to the time that Aguilarhad been terminated. 0 Gifford testified that he, too, wasunaware that Aguilar and Kuebler were actively sup-porting the Union; that he did not observe Kuebler orAguilar talking to Vasquez at the gate before they wereterminated; and that he had nothing to do with the ter-mination of the two employees and never spoke tohigher management about their union sympathies.There is a conflict in testimony regarding the matterof when plant employees are permitted to enter or passthrough the office area. Thus, various supervisors ormanagers of Respondent testified that the office area isessentially off limits to plant employees, while variousemployees testified that they enter and pass through theoffice area freely for various nonbusiness purposes, in-cluding the purchase of company shirts, use of the popmachine, or merely to exit the premises through theoffice to the parking lot. Moreover, there is conflictingtestimony regarding the extent to which the work ofKuebler and Aguilar requires that they enter the officearea. Thus, the two employees testified that photocopy-ing work, obtaining office supplies, conferring withMcDougall, or performing other required duties necessi-I hese copies and scraps of paper are included as ehibits hereinI' I do not credit Nickel's testimony in this regard It is highly unlike-N that it letter of this nature sent h registered mail and hearing Ihe nameof the tInionll on the enelope would not hec hbeen hroughl to the mme-di;e attc it'tlon of Nickels (or olhr nlr.llldia IIl pr-lliCl645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtate their presence in the office area three to five timesper day. In contrast, a composite of the testimony of Re-spondent's representatives or managers discloses thatwhile the office area is certainly not off limits to the twoemployees, the nature of their work would necessitatevisits to the office only several times per week, primarilyfor the purpose of photocopying documents.Employee use of the photocopying machine for non-business purposes is likewise subject to conflicting testi-mony. Harper-Ducharme testified that it was an "unwrit-ten policy" that the photocopy machine was strictly forcompany business, and that use of the machine for per-sonal matters is forbidden. Nickels testified similarly.However, there is abundant testimony by past and cur-rent employees of Respondent, and by Supervisor J. Ra-mirez who admits participating in certain betting pools,that during times material herein supervisors and em-ployees have conducted football and baseball pools,during working hours, some requiring the sale of 100chances at $10 each. While cash prizes would sometimesbe awarded, it appears that merchandise such as rifles,pistols, automobiles, stereos, and television sets were cus-tomarily awarded the winners. One current employee,Juanita Vargas, estimated that she was aware of some 15such pools in 1978, and an equal number in 1979. Therecord amply demonstrates, and I find, that it was stan-dard practice for the individuals conducting each pool togive each participant a copy of the filled-in form, aftermaking the necessary copies on the office photocopyingmachine. Harper-Ducharme testified that it came "as avery big surprise" to her that this type of gambling,which is contrary to a specific work rule' was beingconducted, and Nickels expressed "total shock" uponbeing confronted with this evidence. Respondent madeno effort at the hearing to disprove the nature and extentof the aforementioned pools, but Respondent's managersgenerally denied any awareness of the pools or of the useof the photocopying machine for such purposes. l 2Aguilar testified that on or about February 27, duringa conversation with Jody Harris, an alleged supervisor,Harris stated that the Union had a reputation for stealingmoney from its treasury, and asked if she had signed aunion card. Aguilar replied that she had signed a card,and Harris replied, "You know that you can be fired forsigning the union card." Harris added that the Unionwas not going to keep these cards confidential, and thatIgloo was going to find out about it. Harris denies theconversation.The General Counsel maintains that Jody Harris is asupervisor, and the following record evidence bears onthis issue. At times material herein Marty Burnell was anassembly line supervisor over a production line of some23 employees. In addition, a foreman was assigned to theline, Alonzo Longoria. At the time of the aforemen-" Respondent's employee manual, under the heading "Work RuleViolations" specifies: "(ambling--Any form of gambling or games ofchance during normal work shift/day on company property."12 I do not credit the testimony of Harper-Ducharme or Nickels in thisregard. Virtually hundreds of copies of pool forms were run off on thephotocopy machine in the office area, which is proximate to the office ofHarper-Ducharme and Nickels, over a substantial period of time. andtheir professed ignorance of such matters is highly unlikely under the cir-cumstancestioned conversation Jody Harris was a foreman-traineeon this particular production line, and, although a newsupervisor and foreman have been appointed, Harris'status has not changed. Harris performs the same workas other employees on the line and fills in for absent em-ployees. In the absence of the supervisor, the foremanperforms supervisory duties rather than Harris. Indeed,Harris is unable to communicate with the employees asonly two or three employees on the line speak English,and Harris, unlike the current supervisor and foreman,speaks no Spanish. The record shows that Harris doesnot direct employees or evaluate their work. He has noauthority to discipline employees but may bring a possi-ble rule infraction by an employee to the attention of asupervisor or foreman.During Respondent's cross-examination of Kuebler, itwas brought out that Supervisor Jessie Ramirez, the dayfollowing an evening union meeting which had been an-nounced by notice distributed at the plant gate, askedKuebler, "How was it last night?" Kuebler asked whatwas he referring to, and Ramirez said, "The meeting ofthe Union." Kuebler simply ignored the question and didnot reply.' 3C. Analysis and Conclusions1. The discharges of Kuebler and AguilarIt is abundantly apparent that Kuebler and Aguilarwere discharged as a result of their union activity in gen-eral and their related association with union organizerGuadalupe Vasquez. Vasquez was discharged on thevery day that Respondent received notification of hisunion involvement, in part for allegedly making a threatto Quality Control Manager Decker following an inci-dent in which Aguilar was directly involved. Thus,Decker caused Aguilar and Vasquez to be reprimandedby their respective immediate supervisors for allegedlyconversing when they should have been working, and,moreover, Decker believed that Aguilar should not haveeven been in the particular area. Decker thereafter alleg-edly received a phone call from Vasquez who com-plained about such treatment toward himself and "otherinspectors" and threatened Decker. 14 Decker reportedthe incident to higher management.Only about 15 minutes following Vasquez' discharge,Aguilar and Kuebler were summoned to a meeting withDecker and Quality Control Supervisors McDougall andGifford, during which meeting Kuebler took issue withDecker's statement that the employees were free to sup-port the Union, by inquiring why Vasquez had been dis-charged. Later that afternoon, Gifford observed Kueblerstanding outside the plant gate talking to Vasquez whowas handbilling, and the day before, March 22, KueblerT The General Counsel's motion to amend the complaint alleging thisas an instance of unlawful interrogation was denied, although Respondentwas advised that it would be considered as bearing on the issue of Re-sponldent's knowledge of Kuebler's union activity Ramirez denied thathe asked Kuebhler this question" I find it unnecessary to make a credibility finding regarding thismatter646 IGLOO CORPORATIONtold Gifford that she believed a union could benefit theemployees. ' 5As a result of the foregoing, it is clear, and I find, thatprior to March 30 Respondent's representatives knew orstrongly suspected the involvement of Kuebler andAguilar with Vasquez and the Union. No other interpre-tation of the facts appears reasonable, and Respondenthas proferred no credible evidence tending to support adifferent conclusion. Moreover, I have found above thatRespondent was aware of the contents of the March 30letter, naming Aguilar as a member of the Union's orga-nizing committee, prior to the discharge of Aguilar andKuebler on the same date.The memorandum posted on March 30, involving theunion activity at the plant, was a notice specifically di-rected to employees and was placed on a general pur-pose bulletin board. There was no showing that any em-ployee was deprived of an opportunity to read the noticeduring the short period of time involved between the re-moval and reposting of the notice by Aguilar, and thereis no written company rule prohibiting the removal ofsuch notices for the purpose of copying them. There isno showing that Respondent had previously disciplinedor discharged employees for removing bulletin board no-tices or for similar conduct which might be deemed tobe analogous to the employees' conduct herein. Nor isthere any evidence that employees were ever put onnotice or warned that Respondent considered such orsimilar conduct, which on its face appears totally innoc-uous, to warrant any form of discipline, much less dis-missal.Moreover, the employees discharged herein wereamong the most valuable of Respondent's employees, se-lected from a larger group to perform a particular jobbecause of their abilities, and Respondent acknowledgesthat they were performing their assigned jobs very well.It would appear that Respondent would be highly reluc-tant to discharge such employees absent some compellingjustification, and certainly, absent some ulterior motive,it is highly improbable that Respondent would seek todischarge them for the dubious reason advanced herein.Respondent's employee manual, under the heading of"Dismissal Policy," states:Dismissal is defined as the separation of an employ-ee for just cause. Just Cause shall mean convictionof a felony, intemperance on the job, misappropria-tion of company assets, violation of company workrules, violation of company safety rules and suchother breach of integrity and morals that Igloo maydeem substantial. An employee will be dismissedonly after all facts have been carefully consideredand documented and the action is determined to bejustified. Notice will not necessarily be given anemployee who is dismissed. Severance Pay and Va-cation Pay will be given in accordance with Igloo'sVacation Policy.The facts involving the participation of Kuebler in thememo-removal incident afford Respondent even less"just cause" for her dismissal. Thus, Respondent's "in-15 I credit Kuebler's testimony regarding these incidentsvestigation" of Kuebler's involvement disclosed thatKuebler had compelling business reasons to enter theoffice area and use the photocopy machine, and thatKuebler did not remove the notice from the bulletinboard, photocopy it, or replace it. Indeed, I find thatKuebler mentioned these very matters during her dis-charge conversation," and Harper-Ducharme couldonly articulate that Kuebler committed the offense ofbeing with Aguilar. Nor has Respondent provided anyrationale other than "guilt by association" to justify thedismissal of Kuebler.On the basis of the foregoing, I find that the reasonsadvanced by Respondent for the discharges of Kueblerand Aguilar are so unpersuasive, unreasonable, and un-natural, and are so far removed from any semblance ofjustifiability in terms of past practice, as to mandate theconclusion that the assigned reasons for the dischargesare pretextual. Such considerations, coupled with Re-spondent's knowledge of the union activity of Kueblerand Aguiar and their relationship to Vasquez, warrantthe further finding, which I make, that the two employ-ees were discharged in violation of Section 8(a)(3) and(1) of the Act. See First National Bank of Pueblo, 240NLRB 184 (1979); Magic Chef, Inc., 181 NLRB 1136(1970), enfd. 443 F.2d 374 (6th Cir. 1971); Asheville SteelCompany, 202 NLRB 146, 153, enfd. 487 F.2d 1398 (4thCir. 1973).2. Additional 8(a)(l) allegationsThe amended complaint alleges, inter alia, that on orabout March 23 Jennings Futch told employees at agroup meeting that "Igloo will find out who signs aunion card," that "[i]f the employees have a problem,they should come to management and get it solved," andthat thereby Respondent has violated Section 8(a)(l) ofthe Act.The record is clear that Futch, during the course of anantiunion speech to large groups of employees, advisedthem that they did not need outside salesmen to speakfor them but rather that employees could discuss theirproblems individually with various supervisors or manag-ers, ultimately including Futch himself, because of Re-spondent's "open door" policy. There is no credible evi-dence that employees had ever been so advised previous-ly, and there is no mention of such a policy in the em-ployee manual. Moreover, Respondent's managers andsupervisors who were questioned about such an opendoor policy were able to vaguely recall only a few iso-lated instances of employees bringing problems to otherthan their immediate supervisors. Aguilar and Kueblercredibly testified that they had never been solicited topresent grievances or advised of an open door policy,and no employees testified to the contrary. Such anappeal by an employer who has not previously had apractice of soliciting employee complaints, but an-nounces and institutes a policy of this nature in responseto an organizational campaign, is violative of the Act.Ring Metals Company, 198 NLRB 1020 (1972); Reliance1o I credit hoth Kubchler and Aguilar regarding their accounts of thedischarge cnvcralilons647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectric Company, Madison Plant Mechanical Drives Divi-sion, 191 NLRB 44 (1971); Belcher Towing Company, 238NLRB 446 (1978). The record evidence does not supportRespondent's defense that the announcement of thepolicy by Futch was merely a reiteration of a well-estab-lished policy instituted prior to the advent of the Union.I therefore find Futch's statement to be violative of Sec-tion 8(a)(1) of the Act, as alleged.Under the circumstances, particularly where numerousemployees openly engaged in union activity, I find thatthe record evidence is insufficient to show that Futch'sremarks concerning the signing of union cards conveyedthe possibility of adverse consequences by Respondent.Moreover, contrary to the complaint allegation, it doesnot appear that Respondent suggested that it wouldbecome aware of the names of card signers, but ratherthat the National Labor Relations Board would be fur-nished the cards. I shall therefore dismiss this allegationof the complaint. Cf. Fisher Cheese Company, 238 NLRB626 (1978).Finally, it is clear that Jody Harris is not a supervisorwithin the meaning of Section 2(11) of the Act, as therecord evidence, detailed above, establishes that Harrislacks any authority of a supervisory nature. I shall there-fore dismiss the complaint allegation pertaining to threatsor interrogation by Harris.CONC.USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(3) and (1) ofthe Act by unlawfully discharging employees CynthiaKuebler and Jesusa Aguilar as a result of their activityon behalf of the Union.4. Respondent has violated Section 8(a)(1) of the Actby soliciting the presentation of grievances and announc-ing a related open door policy in order to discourageemployees from designating the Union as their collec-tive-bargaining representative.5. Except as found above, Respondent has not engagedin other unfair labor practices as alleged.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I recommend that it be required tocease and desist therefrom and from any like or relatedconduct, and to post an appropriate notice, attachedhereto as Appendix.Further, as it appears that a majority of Respondent'semployees speak and understand only Spanish, it shall berequired that the recommended notice to employees,infra, be printed in both Spanish and English. NorthridgeKnitting Mills, Inc., 225 NLRB 1054 (1976).Moreover, it is recommended that Respondent makewhole employees Cynthia Kuebler and Jesusa Aguilarfor any loss of pay as a result of the discriminationagainst them, and reinstate them to their former positionsof employment without prejudice to their seniority orother rights and privileges. Said backpay is to be com-puted in the manner prescribed in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 139 NLRB 716 (1962).Based upon the foregoing findings of fact, conclusionsof law, and the entire record herein, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 17The Respondent, Igloo Corporation, Houston, Texas,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees as a result of their unionactivity.(b) Soliciting the presentation of grievances in order todiscourage employees from designating the Union astheir collective-bargaining representative.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under Section 7 of the National Labor Rela-tions Act, as amended.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer reinstatement to employees Cynthia Kueblerand Jesusa Aguilar and make them whole in the mannerset forth in the section entitled "The Remedy."(b) Post at its Houston, Texas, facilities copies of theattached notice marked "Appendix."'8Copies of saidnotice, in both Spanish and English, on forms providedby the Regional Director for Region 23, after being dulysigned by an authorized representative of Respondent,shall be posted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other materi-al.: In the evenit no exceptions arc filed as provided by Sec 102.4 ofthe Rules and Regulations of the National Labor Relations Board, thefinldings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions and Order, and all objections theretoshall be deemed waived for all purposes'8 In the event that this Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted P'ursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"648